Citation Nr: 0409915	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from September 26, 2000 
to January 31, 2003.

2.  Entitlement to an initial evaluation in excess of 50 percent 
for PTSD, on and after February 1, 2003.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1970 to October 1971.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  The 
RO, in pertinent part, granted entitlement to service connection 
for PTSD with assignment of a 30 percent evaluation, effective 
from September 26, 2000, date of claim.  In an April 2003 rating 
decision, the RO granted entitlement to an increased evaluation of 
50 percent for PTSD, effective February 1, 2003.

The veteran provided testimony at a hearing before the undersigned 
Veterans Law Judge at the RO in September 2003.  A transcript of 
the hearing is of record.  


FINDINGS OF FACT

1.  From September 26, 2000 to January 31, 2003, the veteran's 
PTSD was productive of impairment compatible with no more than 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  On and after February 1, 2003, the veteran's PTSD has been 
productive of impairment compatible with no more than occupational 
and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent 
for PTSD have not been met from September 26, 2000 to January 31, 
2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (2003).

2.  On and after February 1, 2003, the criteria for an initial 
evaluation in excess of 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This new law eliminates the 
concept of a well-grounded claim, and redefines the obligations of 
VA with respect to the duties to notify and to assist claimants in 
the development of their claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim. VCAA, § 3(a), 114 
Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002).  

In this regard, VA will inform the veteran of which information 
and evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his behalf.  VA 
will also request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the statutory 
and regulatory provisions.  That is, by way of the rating 
decisions in August 2001 and April 2003, a statement of the case 
(SOC) dated in October 2002, a supplemental statement of the case 
(SSOC) dated in April 2003 and letters regarding the VCAA in 
January 2001 and August 2003, the veteran was provided with the 
applicable law and regulations and given adequate notice as to the 
evidence needed to substantiate his claim and the evidence not of 
record that is necessary.  

Thus, the Board is satisfied that the RO has provided all notice 
as required by the VCAA, including asking him to submit everything 
he has which is pertinent to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has taken all appropriate 
action to develop the veteran's claim, including obtaining VA 
treatment records and obtaining VA examinations.  The Board also 
notes that in this case the veteran was provided notice of the 
VCAA prior to the initial unfavorable RO decision.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  As the Board has already 
indicated above, the veteran was afforded numerous opportunities 
to submit additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide or 
identify any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.  

Factual Background

The veteran's claim of entitlement to service connection for PTSD 
was received at the RO on September 26, 2000.  

A psychiatric assessment conducted in November 1999 was received 
from T.S. Garton, M.D.  Dr. Garton stated that since Vietnam, the 
veteran has had problems sleeping.  The veteran had reported two 
failed marriages. He stated that he had a hard time keeping a 
close relationship with people.  Dr. Garton's assessment was sleep 
disturbance, some difficulty getting along with people.  She 
stated that it was hard to say whether this was related to PTSD or 
some other problem.  It was noted that the veteran's affect did 
seem remote and somewhat unrelatable.  

The veteran underwent a VA psychiatric examination in March 2001.  
The veteran reported chronic symptoms of PTSD and depression 
related to his Vietnam combat experience.   The veteran stated 
that he developed sleep problems, insomnia, nightmares, and 
restlessness, agitation, intrusive memories, flashbacks, and 
exaggerated startle response, oversensitivity to environmental 
sounds, mood swings and irritability.   In the past, he exhibited 
violent behavior, though he has not engaged in violence in the 
past ten years.  He reported increased difficulty being around 
other people and has gradually withdrawn from social interactions.  
He denied a history of suicide attempts or self-injurious 
behavior.  The veteran was married once.  This marriage ended in 
divorce.  He does not have any children.  He has a girlfriend.  He 
stated that he has a limited number of friends and social 
interactions.

Mental status examination revealed that the veteran had fair eye 
contact and was cooperative during the interview.  His mood was 
slightly anxious.  His recall was fair and his other faculties of 
memory were good.  He had good concrete and abstract thinking.  
His speech was clear and comprehensible.  He denied suicidal or 
homicidal ideations.  He denied paranoid ideations and 
hallucinations.  He did not appear to respond to imperceptible 
stimuli.  Attention span and concentration were poor.  Social 
judgment and formal judgment were fair.  Insight and reliability 
were good.  He was not currently psychotic, suicidal or homicidal.  
The diagnoses were PTSD, chronic; major depression, mild, 
recurrent; and marijuana abuse.  A global assessment of 
functioning (GAF) score of 70/70 was provided.

A statement dated in March 2002 was received from the veteran's 
Commanding Officer from September 1970 to April 1971.  It was 
stated that the veteran was exposed to a significant amount of 
stressful and life-threatening situations during his service in 
Vietnam.  

A statement was received in April 2002 from a friend of the 
veteran who has known him for many years.  It was stated that the 
veteran experienced decreased sleep, mood swings, depression and 
had become socially withdrawn. 

The veteran underwent a VA psychiatric examination in February 
2003.  He reported that he continued to have flashbacks, 
nightmares, and intrusive thoughts and memories about Vietnam.  He 
gets agitated easily and is irritable.  He reported that he broke 
up with his girlfriend and did not get married because of his 
agitation.  He has exaggerated startle response especially when he 
hears gunshots.  He stated that he has no friends and at times he 
gets violent but he has not engaged in violence in the past 12 
years.  He has difficulty being around people and cannot get work 
because he doesn't like the rules and he values his freedom.  He's 
been self-employed most of his life as a carpenter.  He was not 
taking any psychiatric medications and had no psychiatric follow-
up.  He denied having suicidal thoughts and denied any previous 
suicidal attempts.  

Mental status examination revealed that the veteran was 
cooperative and made good eye contact.  His affect was restricted 
and his mood was irritable and agitated most of the time.  He was 
alert and oriented times three and had an intact memory to 
immediate, recent, and remote events.  He had difficulty 
concentrating and a short attention span.  He had good insight 
into his problem but impaired judgment.  He was in touch with 
reality and had no delusions and no suicidal or homicidal 
ideations.  He had no auditory or visual hallucinations.  His 
speech was clear and coherent and had no blocking, no flight of 
ideas, and no loosening of associations.  There was no 
tangentiality or circumstantiality of thought.  His sleep was 
decreased and interrupted.  His appetite fluctuated and he had 
fair sex drives.  The diagnosis was PTSD, moderate.  A GAF score 
of 55 was assigned.  

The examiner commented that based on reviewing the veteran's 
medical records and this examination, he felt that the veteran's 
symptoms of PTSD had worsened some.  The veteran was having mild 
difficulty at times with agitation and irritability.  He was also 
having difficulty in performing some complex things in his work.  
He had no difficulty in following simple commands but when he has 
to do complex work, he gets confused.  He also had some difficulty 
in social functioning.  The examiner felt that the veteran could 
benefit from Voc-rehab and that the veteran could perform at least 
a part-time job.  

A statement from the veteran's former employer was received in 
July 2003.  The employer stated that whenever the veteran heard 
unexpected loud noises he would get irritated and that sometimes 
he would go home early or take a couple of days off.  The veteran 
eventually quit.

The veteran testified at a September 2003 hearing that he 
experiences nightmares and flashbacks of his Vietnam experiences.  
He stated that he liked to spend a lot of time alone.  He reported 
that he has difficulty dealing with his family and adapting to 
stressful situations.  He stated that he was currently working 
part-time.  The veteran submitted evidence at the hearing with a 
waiver of initial RO review of the evidence.  The evidence 
consisted of a statement by the veteran's friend.

The statement from the veteran's friend was dated in September 
2003.  The friend reported that the veteran suffers from emotional 
detachment and becomes irritated easily which often overwhelms him 
to the point of panic attacks.  It was stated that the veteran 
also had problems with sudden movements toward or around him.

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). The United States Court of Appeals for 
Veterans Claims (Court) has made a distinction, however, between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition. At the time of 
an initial rating, separate ratings can be assigned for separate 
periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As this 
appeal involves an original claim, the Board has framed the issue 
as shown on the title page.

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social impairment 
with an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, self 
care, and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events).  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2003).

A 50 percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

A 70 percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with deficiencies 
in most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to function 
independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


A 100 percent schedular evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, and 
memory loss for names of close relatives, own occupation, or own 
name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Initial Increased Evaluation: From September 26, 2000 to January 
31, 2003 

The Board finds that, prior to February 1, 2003, the currently 
assigned 30 percent evaluation for PTSD is the most appropriate 
and the preponderance of the evidence is against assignment of a 
higher initial rating.  The evidence of record shows that the 
veteran's symptomatology involves complaints of depression, 
nightmares, flashbacks, intrusive memories and an exaggerated 
startle response.  Furthermore, the veteran's attention span and 
concentration were found to be poor on VA examination in March 
2001.  However, the veteran's speech was clear and comprehensible 
and his insight and reliability were good.  There was also no 
evidence of circumstantial, circumlocutory, or stereotyped speech, 
impaired judgment, or impaired abstract thinking.   

The evidence also demonstrated that the veteran had a girlfriend 
and that he had a limited number of friends and social 
interactions.  Furthermore, on VA psychiatric examination in March 
2001, the examiner assigned a GAF score of 70 which contemplates 
mild symptomatology as defined by the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  In short, the evidence shows that the 
veteran does not meet most of the criteria for an evaluation in 
excess of a 30 percent evaluation prior to February 1, 2003.  



Initial Increased Evaluation: On & After February 1, 2003

The Board finds that, on and after February 1, 2003, an evaluation 
in excess of 50 percent for PTSD is not warranted.  The evidence 
shows that the veteran's PTSD symptomatology has been shown to be 
manifested by intrusive thoughts of the war, trouble 
concentrating, impaired judgment, agitation and irritability and 
exaggerated startle response.  However, there was no evidence of 
suicidal ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech or near-continuous panic or depression affecting 
the veteran's ability to function independently, appropriately or 
effectively, which would warrant the next higher evaluation of 70 
percent.    

On current VA examination in February 2003, the examiner assigned 
a GAF score of 55 which contemplates some moderate symptoms or 
moderate difficulty in social, occupational or school functioning 
as defined by the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  The 
examiner noted that the veteran had some difficulty with social 
functioning but that he was capable of working at part-time.  He 
receives no psychiatric treatment and takes no psychiatric 
medications.  Therefore, the Board concludes that an evaluation in 
excess of 50 percent for the veteran's PTSD on and after February 
1, 2003 is not warranted.  

In reaching this decision the Board considered whether the veteran 
is entitled to a "staged" rating as prescribed by the Court in 
Fenderson.  However, at no time from September 2000 to January 
2003 has the veteran's PTSD been productive of a disability 
warranting an evaluation higher than 30 percent.  Also, at no time 
on or after February 1, 2003 has the veteran's PTSD been 
productive of a disability warranting an evaluation higher than 50 
percent.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors such as 
the need for frequent hospitalization or marked interference with 
employment.  38 C.F.R. § 3.321(a) (2003).  There is no showing 
that the veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture so as to warrant the 
assignment of a higher evaluation, at any stage in the rating 
period on appeal, on an extra-schedular basis.  In this regard, 
the veteran has not been hospitalized for this disability during 
the appeal period and he's been self-employed in carpentry since 
service discharge.  In the absence of evidence of the need for 
frequent hospitalization or marked interference with employment, 
referral of the case for consideration of an extraschedular rating 
is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 30 percent for PTSD, from 
September 26, 2000 to January 31, 2003, is denied.

An initial evaluation in excess of 50 percent for PTSD, on and 
after February 1, 2003, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



